Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment After Notice of Allowance filed July 12, 2022 has been entered and considered.   Applicant has amended claims 3, 14, 17, 18, 41, 42 and 57 to recite “or a pharmaceutically acceptable salt thereof”.  Support for this claim can be found in the claims as originally filed.  No new matter has been introduced.
Claims 1, 3, 14, 17-18, 41-42, 46, 49, and 51-57 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682. The examiner can normally be reached M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zinna Northington Davis/
/Zinna Northington Davis/Primary Examiner, Art Unit 1625                   

Znd
07.19.2022